                   EXHIBIT J




Case 5:19-cv-00250-FL Document 1-11 Filed 06/18/19 Page 1 of 2
-       D YouTube         Search                                                                                          0.                     DC
                                                                                                                                                         ......   0                e   SIGN IN




                               -
                                                 CBV                                                                                                               SUBSCRIBE
A       Home                                     12,942 subscribers

tb      Trending
                                      HOME             VIDEOS              PLAYLISTS           COMMUNITY                CHANNELS                ABOUT             Q.                         >
a       Subscriptions



•
0
        Library

        History


Sign in to like videos,
comment, and subscribe.
                               -         CBV 19 hours ago
                                         https://discord.gg/6zSHF9f discord got tapped

                                         •· 25 ·•      COMMENT
                                         View all 4 comments v




I8      SIGN IN


BEST OF YOUTUBE
                    I
                               -         CBV 2 days ago
                                         day keys restocked https://shoppy.gg/producVfPVXXWw

                                         •· 37    ·•
                                         Hide comments "'
                                                          COMMENT




•
C
        Music

        Sports
                                         ':='" SORTBY


                                         A         Psycho Modz 2 days ago
                                                   Few you didn't post for a bit thought something happened to u
0       Gaming
                                                   •• 3    ••

0.

                                         -
        Movies
                                                   buhboy 2 days ago
0   .   TV Shows                                   i § you don't learn do you boy

6       News                                       •• 1    ••


0
a
0
        Live

        Spotlight

        360' Video
                                         •         Delet eKey 2 days ago
                                                   Did the discord get banne.j ?

                                                   •• 1    ••




0       Browse channels
                                         A         Ali Charania 2 days ago
                                                   Are you dumb, you are in a legal issue with fortnite over this and your publicly saying fuck you to t hem, they will for sure
                                                   sue you now

                                                   •• 1    ••
MORE FROM YOUTUBE
                                         ;ft Bland Tunic 2 daysDocument
                                   Case 5:19-cv-00250-FL       ago
                                                                        1-11 Filed 06/18/19 Page 2 of 2
